Citation Nr: 0121577	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  96-29 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured right femur with hip involvement currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Boise, Idaho.  In the rating decision, the RO 
initially declined to increase the veteran's 20 percent 
rating for a right femur fracture disability, and the veteran 
subsequently appealed.  In February 1999, the RO granted the 
present 30 percent rating pertinent to the veteran's right 
femur disability, effective April 6, 1995.  The veteran 
perfected his appeal of the 30 percent disability rating.


FINDINGS OF FACT

1.  Arthritis is shown at the femur fracture site and in the 
right hip area.

2.  Residuals of a right femur fracture with hip involvement 
are not shown to include a false femoral joint nor is there 
nonunion at the fracture site.


CONCLUSIONS OF LAW

1.  The veteran's right hip disability warrants a separate 
rating of 10 percent for traumatic arthritis.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 
4.22, 4.84a, Diagnostic Code 5003 (2000). 

2.  The criteria for an evaluation in excess of 30 percent 
for service-connected right femur fracture residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.22, 4.84a, Diagnostic Codes 5003, 5255 
(2000). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Factual Background

With regard to his service-connected right femur injury, such 
injury is noted to have stemmed from an in-service automobile 
accident.  In a June 1960 rating decision, he was originally 
service-connected for an old healed right femur fracture with 
residual weakness, which was found to be 10 percent 
disabling.  The disability was increased to 20 percent, 
effective June 1965.  The veteran underwent surgery pertinent 
to his right hip on several occasions, and received a 
temporary 100 percent disability rating during the periods of 
his hospital-related incapacity.  His 20 percent disability 
rating was restored following each hospitalization upon 
resumption of normal activity.

VA treatment records from 1998 through 2000 pertinent to the 
veteran's hip disability are associated with the claims file.  
March 1998 X-rays were interpreted to reveal old traumatic 
changes and mild arthritis in the hip.  March 1999 X-rays 
were interpreted to show traces of calcification in the 
marrow of the right distal femur. June 2000 X-rays were 
interrupted to show post-traumatic and post-surgical 
deformity of the right femur, which was considered stable 
since March 1998.  The treatment records reveal subjective 
complaints of lateral hip pain and pain in his lower back, 
subsequent surgery for treatment of lower back complaints and 
findings of radicular irritability involving the lower 
extremities.

In a December 1998 VA examination the veteran reported 
varying degrees of pain in his back, neck, both shoulders, 
both hips, both thighs, the buttocks and both knees and both 
ankles.  The veteran reported that his back pain was his 
primary pain problem, with pain in both hips being secondary. 
Back pain was said to radiate equally and bilaterally in the 
buttocks and lateral hip areas.  The onset of some right 
anterior hip pain was reported as beginning during military 
service, while left hip pain was reported as beginning 
following service, in the 1960s.  The examiner noted that the 
veteran reported hip problems generally, but stated that the 
veteran was actually having posterior and lateral hip pain. 
Upon clinical examination, the veteran was noted to limp in 
both legs, with the right leg being worse.  Shortness in the 
right leg was noted.  Hip motion was found to be 0 to 100 
degrees on the right and 0 to 135 degrees on the left.  The 
examiner noted that if the veteran moved slowly he could 
increase his right hip motion to 130 degrees.  Pain on 
movement of the hips was noted, with the right hip having 
more pain.  Internal rotation was found to be 10/30 with 
external rotation at 60/45.  Abduction was 30/40, right over 
left.  The examiner noted that despite a derotation osteotomy 
performed to reduce external rotational deformity, the motion 
results reflected residual persistent external rotational 
deformity of the right femur, secondary to the veteran's 
service-connected femur disability.  Continuing right hip 
pain was diagnosed as due to residual scarring from the 
derotation osteotomy.  Lateral scars were also noted on the 
right hip and thigh, one being 15 inches and the other 9 
inches.  Generalized tenderness was noted in both hips, the 
right thigh having slightly more tenderness, which was 
considered moderate by the examiner.  

The examiner's assessment was that the right hip had a 
history of fragmentation of the greater trochanter, likely 
related to hip surgeries, which were used to treat the 
veteran's service-connected fracture.  The hip wounds were 
thought to have healed well, with fragmentation of the 
greater trochanter, and some continuing right hip pain as a 
result of scarring from hip surgeries. 

The examiner noted that within the veteran's medical records 
there was a report of a subtrochanteric fracture.  The 
examiner clarified that there was no fracture but actually 
bone surgery, specifically the previously mentioned 
subtrochanteric derotation osteotomy.  He noted further that 
the right hip also had considerable posterior pain, which he 
diagnosed as muscular strain plus referred pain from the low 
back.  The examiner interpreted X-rays to show arthritic 
changes and stated that these also contributed to the 
veteran's difficulty.   

An additional VA examination was performed in December 1999.  
The examiner noted that the veteran experienced radicular 
posterolateral leg pain bilaterally to his feet and numbness 
and tingling over the distal one-third of his legs and feet.  
The veteran also complained of weakness in the legs and easy 
fatigability of his lower extremities.  He denied any 
incoordination or loss of motion with pain.  He stated that 
his pain increased with sleeping on his right side, sitting 
with any weight on his right buttock, and weight bearing 
activities.   He reported stiffness of the right hip joint.  
He had worn a one-half-inch shoe lift in the past and uses a 
cane intermittently.
  
Upon examination of the hips, the examiner found that the 
veteran had right hip flexion of 90 degrees, and left hip 
flexion of 100 degrees.  Extension of the right hip and left 
hip was 20 degrees and 30 degrees respectively.  External 
rotation of the right hip was 20 degrees and the left hip was 
45 degrees.  Internal rotation was 10 degrees for the right 
hip and 30 degrees left, while abduction was 25 degrees for 
the right hip, and 40 degrees left.  Adduction was 15 degrees 
for the right hip and 20 degrees for the left.  A 27-
centimeter scar and a 25-centimeter scar were noted over the 
lateral right leg.  The right leg was found to be 1 
centimeter shorter than the left.  An antalgic gait was 
noted, which the examiner stated was as likely as not related 
to the veteran's lower back disability.  X-rays of the hip 
were interpreted to reveal a healed fracture of the proximal 
femur with residuals from surgery and removed fixation 
hardware.

In a June 2000 examination, the VA examiner attributed the 
veteran's problems with increased pain to his back, and 
indicated that such problems were likely not related to his 
femoral fracture or osteotomy.  The examiner noted that the 
veteran had full range of flexion and extension of the right 
hip, as well as, our full-range of internal and external 
rotation of the right hip and full range of abduction of the 
right hip.  The diagnosis was a healed fracture of the right 
femur, with possibly one-quarter inch shortening and a healed 
osteotomy, subtrochanteric of the right femur, which was done 
to diminish an external rotational deformity at the fracture 
site of the mid-shaft femur.  The examiner's impression was 
that the veteran had an impairment of the femur that was 
adequately compensated at the 30 percent level. 

Duty to Assist

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the VA's duty to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g.,  
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  Thus, given that the changes 
articulated in the new legislation are less stringent than 
the function served by requiring a claimant to establish a 
well-grounded claim, the Board determines that no prejudice 
will result to the veteran by the Board's consideration of 
this matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

The veteran's representative requested that the matter at 
issue be remanded for further case development so that 
additional regulations pertinent to the veteran's case may be 
reviewed; however, by this decision all potentially relevant 
regulations pertinent to the veteran's hip disability have 
been addressed and the Board finds the VA has met its general 
duty to notify and assist in the veteran's case.  

A review of the record discloses that the veteran's service 
medical records and VA records have been requested.  All 
indicated available records were procured.  The veteran 
underwent recent VA examinations in June 2000, December 1999, 
and December 1998, pertinent to his claim of increased 
difficulty related to his right hip disability.  The record 
indicates that the examiners had access to the veteran's 
medical records, including radiological evidence, and noted 
his subjective complaints when making their assessments.  In 
August 2000, the RO explained the basis for its denial of an 
increased rating in excess of the presently awarded 30 
percent pertinent to the veteran's right hip disability.  The 
RO also noted the evidence reviewed, and regulations relevant 
to the matters at issue.  There is no indication that any 
relevant evidence is presently outstanding.  Accordingly, the 
Board finds that all the facts have been developed to the 
extent possible, and that the dictates of the VCAA have been 
satisfied as to the issue on appeal.

Pertinent Law & Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), which 
require the evaluation of the complete medical history of the 
veteran's condition.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations. It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable. Id.  Where rating evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered. DeLuca v. Brown, 8 Vet. App. 202 (1995).

In a case such as the present one where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In determining the disability evaluation, VA also has a duty 
to acknowledge and consider all other regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor. 38 C.F.R. § 4.3 
(2000).

The veteran's service connected right hip disability is 
presently rated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2000) regarding impairment of 
the femur.  A 30 percent evaluation is warranted for malunion 
of the femur, with marked knee or hip disability.  A 60 
percent evaluation is warranted for both fracture of surgical 
neck of the femur, with false joint or with nonunion of the 
femur, without loose motion, weight bearing preserved with 
aid of brace. 38 C.F.R. § 4.71a, Diagnostic Code 5255.

Regulations also provide for disability ratings based on 
arthritis due to trauma if such is substantiated by X-ray 
findings.  Such arthritis is rated under the criteria for 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, which provides for an evaluation based on 
limitation of motion of the affected part.  Where the 
limitation of motion of the specific joint or joints involved 
is noncompensable, a rating of 10 percent is warranted where 
arthritis is shown by X-ray and where limitation of motion is 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion. Id.

Limitation of motion pertinent to the hip is provided for 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253 
(2000).   A 10 percent rating, the lowest compensable rating 
under Diagnostic Code 5251, regarding limitation of extension 
of the thigh, requires extension limited to 5 degrees.  
Diagnostic Code 5252, regarding limitation of flexion of the 
thigh, requires flexion limited to 45 degrees in order to 
receive a 10 percent rating, the lowest disability rating 
under that code.  Diagnostic Code 5253, regarding impairment 
of the thigh, requires that the veteran be unable to "toe-
out" more than 15 degrees in the affected leg or that the 
veteran be unable to cross his legs in order to receive a 10 
percent disability rating, the lowest compensable evaluation. 

With regard to scarring, 38 C.F.R. § 4.118, Diagnostic Code 
7819 pertains to benign new growths and provides that such 
are to be rated as scars, disfigurement, etc. 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 provide for a maximum 10 
percent rating for superficial scars that are poorly 
nourished, with repeated ulceration, or that are tender and 
painful on objective demonstration.  Under 38 C.F.R. § 4.118, 
Diagnostic Code 7805, scars may also be rated on limitation 
of function of the part affected. 

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities. 38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition. See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14.


Analysis

The medical record indicates that the veteran's service-
connected hip disability is manifested, in part, by pain on 
motion, as well as by radiological evidence of traumatic 
changes of the right femur, mild arthritis in the hip, post-
operative derangement of the internal architecture of the 
femur and shortening of the right leg. 

Such evidence indicates that the veteran is entitled to a 
separate rating of 10 percent for arthritic changes.  
Diagnostic Code 5010 regarding arthritis due to trauma 
provides a 10 percent disability rating for the hip when the 
limitation of motion, as in the instant case, is 
noncompensable.  The 1998 and 1999 VA examiners found some 
limitation of motion of the right leg; however, such 
limitation was not of sufficient severity to be compensable 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 
5253 (2000).  The June 2000 examiner found pain on motion, 
but no limitation of motion pertinent to the veteran's right 
hip.  See 38 C.F.R. § 4.71, Plate II, Diagnostic Codes 5251, 
5252, 5253 (2000).  

With regard to other aspects of disability associated with 
the fractured right femur, consideration has also been given 
to the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4 (2000), as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no basis in the other potentially applicable codes and 
regulations upon which to assign a higher disability 
evaluation than 30 percent rating now in effect.

For instance, an increase in the  disability rating under 
Diagnostic Code 5255 is not presently warranted.  The 
evidence of record, specifically radiographic test results, 
is consistent in showing that the veteran's left femur 
fracture is well-healed, without evidence of a false femoral 
joint or that there is nonunion at the fracture site.  As 
such, there is no basis for the assignment of a 60 percent 
rating at this time under the provisions of Diagnostic Code 
5255.

Further, 38 C.F.R. § 4.71a, Diagnostic Code 5275, 
contemplating shortening of the lower extremity, is 
inapplicable as regulations provide that such shall not be 
combined with other ratings for fracture or faulty union in 
the same extremity, as in the instant case.  Shortening of 
the extremity was recently reported to be 1/4 inch, which would 
not even warrant a 10 percent rating.  Further, with regard 
to the veteran's scars, the evidence reflects that such are 
well healed.  There is no evidence of adherence.  Although 
pain has been attributed to the scarring on one occasion, 
there are no objective signs of tenderness such that a 
separately assigned 10 percent rating is appropriately 
assignable, and any functional impairment associated with the 
scarring is contemplated by the 30 percent now in effect.  
See Diagnostic Code 7805.  As noted previously, the veteran's 
limitation of motion is not sufficient to warrant a 
compensable rating under Diagnostic Codes 5251, 5252, 5253.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

ORDER

A separate rating of 10 percent is granted for traumatic 
arthritis of the right hip, subject to the laws and 
regulations governing the award of monetary benefits.

An increased rating in excess of 30 percent for residuals of 
a right femur fracture with hip involvement is denied.  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals






 

